Title: To Benjamin Franklin from the Comtesse de Chinon, [before 9 February 1784]
From: Chinon, Rosalie Rochechouart, comtesse de
To: Franklin, Benjamin


          
            [before February 9, 1784]
          
          Made. la Comtesse de Chinon prie Monsieur franklin ministre des Etats unis de vouloir bien lui faire l’honneur de venir au Bal

que lui donneront M. et Mde. la Marechale de Richelieu dans leur hotel de Lundi Neuf fevrier, Lequel commencera a quatre heures après midy et finira a dix.
         
          Addressed: A Monsieur / Monsieur franklin Ministre / des Etats unis / A Passy/.
        